This cause, on appeal to the district court of Muskogee county, was presented on the same state of facts as the matter of the guardianship of Wilson S. Pitman, a minor, Joe McMurry, guardian, No. 15149 on the docket of this court, this day decided. The pertinent facts and law set forth in said cause number 15149 are controlling in this appeal. It was submitted to the district court on the same evidence as said cause was submitted, and the judgment of the district court removing the guardians was based upon the same finding.
The only essential difference in the contentions of the appellants in this case and in cause No. 15149 is that appellants contend that Rosella Cole was not related by blood to Lucinda Pitman, and did not formally prosecute the action as next friend. We think this contention goes to form and not to substance, and that the findings and conclusions in the said cause No. 15149 are fully applicable to this appeal.
The judgment of the trial court in this cause is affirmed.
McNEILL, C.J., and NICHOLSON, HARRISON, JOHNSON, BRANSON, LYDICK, and WARREN, JJ., concur.